DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-24 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/13/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 8, 10, 11, 13, 15, 16, 17, 18, 19, 21 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 13, 3, 15, 16, 4, 5, 7, 9, 10, 11, 17, 18, 19 and 20 of copending Application No. 16/467,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are being anticipated by claims of the conflicting application.
Claim 1 of current application
Claim 12 of reference application
An electrical installation, comprising:
An electrical installation, comprising:
a switchgear cabinet;
a switch cabinet;
a protective switch arranged in the switchgear cabinet;
a protective switch arranged in the switch cabinet;
at least one optical triggering device which is operatively connected to the protective switch and configured to trigger or switch off the protective switch upon optical detection of an arc;
at least one optical triggering device which is operatively connected to the protective switch and which is configured to trigger or switch off the protective switch when an arc is detected;
a detection device configured to detect an access to a secured area of the electrical installation
a detection device configured to detect an entry to or a request to enter a safe zone of the electrical installation;

at least one optical triggering device when the entry or the entry request is detected
an electronic circuit which is connected to the detection device and is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch by the at least one optical triggering device when the at least one optical triggering device is present in the danger area
and an electronic switch which is connected to the detection device and configured so as to enable the protective switch to be triggered or switched off by the at least one optical triggering device when the entry or the entry request is detected, and otherwise configured to prevent the protective switch from being triggered or switched off by the at least one optical triggering device.



Claim 2 of current application
Claim 13 of reference application
The electrical installation according to claim 1
The electrical installation according to claim 12 (as shown previously, claim 12 of reference application is a combination of claim 1 and 12, both of reference application,  which is equivalent to claim 1 of current application)

wherein the electronic switch comprises a logical AND conjunction of a positive arc signal from the optical triggering device and an entry signal from the detection device, or is configured as such, and is operatively connected to the protective switch on an output side.


Claim 6 of current application
Claim 3 of reference application
The electrical installation according to claim 1, wherein the protective switch comprises a line protective switch, an arc short-circuit switch, or a combined line and arc short-circuit switch.
The electrical installation according to claim 1, wherein the protective switch comprises a line protective switch, an arc short-circuit switch, or a combined line and arc short-circuit switch.


Claim 7 of current application
Claim 15 of reference application
The electrical installation according to claim 1, wherein d) the at least one optical triggering device is configured to be attached to a human body, or
The electrical installation according to claim 14, wherein g) the at least one optical triggering device is configured for attachment to the human body, or

h) the at least one optical triggering device is arranged in the switch cabinet or outside the switch cabinet, or
f) a first optical triggering device is configured to be attached to the human body, and a second optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet.
i) a first optical triggering device is configured for attachment to the human body and a second optical triggering device is arranged in the switch cabinet or outside the switch cabinet.


Claim 8 of current application
Claim 16 of reference application
The electrical installation according to claim 7, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on an article of clothing.
The electrical installation according to claim 15, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on the cladding.


Claim 10 of current application
Claim 4 of reference application
The electrical installation according to claim 9, wherein the measuring electrodes in cases g) and h) are configured to be attached to a human body.
The electrical installation according to claim 1, further comprising two measuring electrodes configured for attachment to the human body and a) a voltage-measuring device arranged there between configured to 
b) a current-measuring device arranged there between configured to measure a current flowing between the measuring electrodes.


Claim 11 of current application
Claim 5 of reference application
The electrical installation according to claim 10, wherein one electrode is arranged on one armband/leg band each, or wherein both measuring electrodes are arranged at a distance from each other on a single armband/leg band.
The electrical installation according to claim 4, wherein one electrode is arranged on each armband/leg band, or wherein both measuring electrodes are arranged at a distance from each other on a single armband/leg band.


Claim 13 of current application
Claim 7 of reference application
The electrical installation according to claim 9, wherein in case i), the electrical conductors provided in the article of clothing comprise electrically conductive wires, an electrically conductive mesh, and/or an electrically conductive foil.
The electrical installation according to claim 1, wherein the electrical conductors provided in the cladding comprise electrically conductive wires, an electrically conductive braid, and/or an electrically conductive foil.



Claim 9 of reference application
The electrical installation according to claim 14, wherein the ground electrode is arranged on an armband or a leg band.
The electrical installation according to claim 8, wherein the earth potential is arranged on an armband or a leg band.


Claim 16 of current application
Claim 10 of reference application
The electrical installation according to claim 9, wherein the measuring electrodes and/or the ground electrode are arranged inside an article of clothing.
The electrical installation according to claim 8, wherein the measuring electrodes and/or the earth potential are arranged inside the cladding.


Claim 17 of current application
Claim 11 of reference application
The electrical installation according to claim 9, wherein the article of clothing is comprises a glove, jacket, overalls, pants, or protective suit.
The electrical installation according to claim 1, wherein the cladding comprises a glove, jacket, overall, trousers, or protective suit.


Claim 18 of current application
Claim 17 of reference application
The electrical installation according to claim 1, wherein the operative connection between the protective switch and the at 



Claim 19 of current application
Claim 18 of reference application
The electrical installation according to claim 18, wherein a control output of the at least one optical triggering device and/or the voltage measuring device/current-measuring device is configured as a wireless transmitter or is connected to a wireless transmitter, wherein a switching input of the protective switch is configured as a wireless receiver or is connected to a wireless receiver, and wherein the wireless transmitter and the wireless receiver are configured to establish a wireless connection.
The electrical installation according to claim 17, wherein a switch output of the voltage-measuring device/current-measuring device and/or of the optical triggering device comprises a wireless transmitter or is connected to a wireless transmitter, wherein a switching input of the protective switch comprises a wireless receiver or is connected to a wireless receiver, and wherein the wireless transmitter and the wireless receiver are configured to establish a wireless connection.


Claim 21 of current application
Claim 19 of reference application

The electrical installation according to claim 17, wherein a switch output of the voltage-measuring device/current-measuring device and/or of the optical triggering device is connected electrically or by wire to a switching input of the protective switch.


Claim 22 of current application
Claim 20 of reference application
The electrical installation according to claim 1, wherein the switchgear cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of maximally 1000 VAC or 1500 VDC.
The electrical installation according to claim 1, wherein the switch cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of at most 1000 VAC or 1500 VDC.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1).
Regarding claim 1, Benke teaches an electrical installation (abstract, Switchgear includes a plurality of bus bars), comprising: a switchgear cabinet (abstract, switchgear); a protective switch (e.g. switch connected to operating mechanism inside circuit breaker, which are shown as double lines connected with dotted lines) (fig.1) arranged in the switchgear cabinet (i.e. switchgear 2) (fig.1); at least one optical (refer to [0046], arc fault sensor 12 of FIG. 1 can be a fiber optic sensor) triggering device (i.e. arc fault sensor 12) (fig.1) which is operatively connected to the protective switch (e.g. arc fault sensor 12 is connected to operating mechanism and to protective switch via trip unit 8) and configured to trigger or switch off the protective switch upon optical detection of an arc (refer to [0044], the arc fault signal 16 from the at least one arc fault sensor 12, and decides to trip the circuit breaker 6, the high speed shorting switch 14, or both); 
In this embodiment, Benke does not teach a detection device configured to detect an access to a secured area of the electrical installation by detecting a presence of the at least one 
In another embodiment, Benke teaches a detection device configured to detect an access to a secured area of the electrical installation by detecting a presence of the at least one optical triggering device in a danger area of the electrical installation (refer to [0053], personal protection sensor 12 mounts to a maintenance person when proximate (e.g., proximate the front) of the switchgear 2); and an electronic circuit which is connected to the detection device and is configured to allow, and otherwise prevent, a triggering or switching off of the protective switch by the at least one optical triggering device (refer to [0053], maintenance person connects the personal protection sensor 12 to the circuit breaker trip unit 8) when the at least one optical triggering device is present in the danger area (refer to [0053], integral protective relay provided by the trip unit 8 is active).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the detection device and the ability to trigger trip unit only when maintenance personnel are in danger area in configuration example 8, as taught by configuration example 14, as it provides the advantage of added safety to the maintenance personnel and prevents nuisance tripping.
Regarding claim 3, Benke teaches the electrical installation according to claim 1, wherein the protective switch has a switching input (i.e. trip unit 8) (fig.1) configured to trigger or switch off the protective switch (refer to [0044], decides to trip the circuit breaker 6, the high speed shorting switch 14, or both), wherein the at least one optical triggering device has a (i.e. arc fault signal 16) (fig.1) which is connected to a switching input of the protective switch (i.e. interface 10) (fig.1), and wherein the at least one optical triggering device is configured to change a state of the control output upon detection of an arc (refer to [0044], the arc fault signal 16 from the at least one arc fault sensor 12) and to subsequently trigger or switch off the protective switch (implicit, refer to [0044]).
Regarding claim 5, Benke teaches the electrical installation according to claim 1, further comprising: an operating current measuring device (i.e. current sensors 39) (fig.1) configured to measure a current flowing through the protective switch or the electric installation (e.g. current sensor 39 is measuring current through the electric installation as seen in fig.1); and a further electronic circuit (i.e. trip unit 8) (fig.1) which is connected to the operating current measuring device and is configured to trigger or switch off the protective switch by the at least one optical triggering device only when an operating current threshold value is exceeded by a measured operating current (refer to [0044], trip unit 8 processes sensor inputs corresponding to current flowing through the corresponding circuit breaker 6, … and the arc fault signal 16 from the at least one arc fault sensor 12, and decides to trip the circuit breaker 6, the high speed shorting switch 14, or both) and/or when an increase threshold value of a time derivative of the measured operating current is exceeded.
Regarding claim 6, Benke teaches the electrical installation according to claim 1, wherein the protective switch comprises a line protective switch (e.g. circuit breakers 6 coupled between shorting switch and another circuit breaker) (fig.1), an arc short-circuit switch (i.e. shorting switch 14) (fig.1), or a combined line and arc short-circuit switch.
Regarding claim 7, Benke teaches the electrical installation according to claim 1, wherein d) the at least one optical triggering device is configured to be attached to a human body (refer to [0053], personal protection sensor 12 mounts to a maintenance person), or e) the at least one optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet, or f) a first optical triggering device is configured to be attached to the human body, and a second optical triggering device is arranged in the switchgear cabinet or outside the switchgear cabinet.
Regarding claim 8, Benke teaches the electrical installation according to claim 7, wherein the at least one optical triggering device is arranged on a helmet, an armband, and/or on an article of clothing (refer to [0054], personal protection sensor 12 can be coupled to a person's clothing (e.g., shirt)).
Regarding claim 18, Benke teaches the electrical installation according to claim 1.
In the embodiments of claim 1, Benke does not teach the electrical installation wherein the operative connection between the protective switch and the at least one optical triggering device and/or between the protective switch and the voltage measuring device/ current measuring device is made wireless or by wire.
In another embodiment, Benke teaches the electrical installation wherein the operative connection between the protective switch and the at least one optical triggering device and/or between the protective switch and the voltage measuring device/ current measuring device is made wireless or by wire (refer to [0042], point sensor employs a copper conductor 37, which can be electrically connected to the circuit breaker trip unit 8).

Regarding claim 19, since it is dependent on claim 18 and claim 18 gave options of operative connection is made wireless or by wire, rejection of claim 18 was based on wired connection. Therefore claim 19 which is based on wireless connection, is moot. 
Regarding claim 20, since it is dependent on claim 18 and claim 18 gave options of operative connection is made wireless or by wire, rejection of claim 18 was based on wired connection. Therefore claim 20 which is based on wireless connection is moot.
Regarding claim 21, Benke teaches the electrical installation according to claim 18, wherein a control output of the at least one optical triggering device (i.e. arc fault signal 16) (fig.1) is connected electrically or by wire (refer to [0042], point sensor employs a copper conductor 37, which can be electrically connected to the circuit breaker trip unit 8) to a switching input of the protective switch (i.e. interface 10) (fig.1).
Regarding claim 22, Benke teaches the electrical installation according to claim 1, wherein the switchgear cabinet is configured for an operating current of at least 250 amperes and/or for an operating voltage of maximally 1000 VAC (refer to [0052], low voltage switchgear) (also refer to [0033], the term “low voltage” shall mean any voltage that is less than about 1000 VRMS) or 1500 VDC.
Regarding claim 23, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 24, the method is rejected for the same reasons as stated in claim 5.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1), and further in view of Payack (US20100133922A1).
Regarding claim 2, Benke teaches the electrical installation according to claim 1.
Benke does not teach the electrical installation wherein the electronic circuit is configured as a logical AND operation of a positive arc signal of the at least one optical triggering device and an access signal of the detection device, and is operatively connected to the protective switch on an output side.
Payack teaches an electrical installation (abstract, electrical distribution system includes trip unit of a circuit breaker) wherein an electronic circuit (refer to [0042], electrical trip unit (ETU) 50) is configured as a logical AND operation (refer to [0042], tripping events occur while the electrical gear is being serviced) of a positive arc signal of the at least one optical triggering device (refer to [0042], detection event by one or more of sensors 70) and an access signal of the detection device (refer to [0042], while the electrical gear is being serviced) (It can be interpreted that signal 66 is active), and is operatively connected to a protective switch on an output side (i.e. trip unit 50) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the positive arc signal of the at least one optical triggering device and an access signal of the detection device, and is operatively connected to the protective switch on an output side in Benke, as taught by Payack, to provide the of advantage of protecting a user from injury due to hazardous conditions and prevent any nuisance tripping.

Claims 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1), and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).
Regarding claim 9, Benke teaches the electrical installation according to claim 7.
Benke does not teach wherein the electrical installation comprises g) two measuring electrodes with a voltage measuring device arranged in between configured to measure a voltage lying between the measuring electrodes, and/or h) two measuring electrodes with a current measuring device arranged in between and configured to measure a current flowing between the measuring electrodes and/or i) an article of clothing with electrical conductors and a current measuring device configured to measure a current flowing through the electrical conductors, wherein the voltage measuring device/current measuring device is operatively connected to the protective switch, and wherein the voltage measuring device/current measuring device is configured to trigger or switch off the protective switch upon detection of a measured value lying above a threshold value.
AAPA teaches wherein the electrical installation comprises g) two measuring electrodes with a voltage measuring device arranged in between configured to measure a voltage lying between the measuring electrodes, and/or h) two measuring electrodes (AAPA, refer to [0004], electrical conductors) with a current measuring device arranged in between and configured to measure a current flowing between the measuring electrodes (AAPA, refer to [0004], measuring the current flowing through the electrical conductors) and/or i) an article of clothing with electrical conductors and a current measuring device configured to measure a current flowing through the electrical conductors, wherein the voltage measuring (AAPA, refer to [0004], trigger a higher-level overcurrent switch), and wherein the voltage measuring device/current measuring device is configured to trigger or switch off the protective switch (AAPA, refer to [0004], switching signal can also be used directly to open a switch) upon detection of a measured value lying above a threshold value (AAPA, refer to [0003], high resulting currents) (this is interpreted as a current higher than a threshold).
Regarding claim 13, since it is dependent on claim 9 and claim 9 gave options of g, h and i, rejection of claim 9 was based on option g. Therefore claim 13 which is based on option i is moot.
Regarding claim 17, since it is dependent on claim 9 and claim 9 gave options of g, h and i, rejection of claim 9 was based on option g. Therefore claim 13 which is based on option i is moot.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1) and Applicant Admitted Prior Art (hereinafter “AAPA”), and further in view of Song (US20170263097A1).
Regarding claim 10, Benke and AAPA teach the electrical installation according to claim 9.
Benke and AAPA do not teach the electrical installation, wherein the measuring electrodes in cases g) and h) are configured to be attached to a human body.
Song teaches in a similar field of endeavor, an electrical installation (abstract, distribution system) wherein the measuring electrodes in case h) is configured to be attached (refer to [0047], The wearable device 100 may be worn to the body of an operator, and may have a shape of a ring, a bracelet, a patch - type band that is attachable to the human body).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Benke and AAPA to include the wearable device of Song, to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.
Regarding claim 11, Nguyen, AAPA, Zeng and Song teach the electrical installation according to claim 10, wherein one electrode is arranged on one armband/leg band (Song, refer to [0047], a ring, a bracelet, a patch - type band that is attachable to the human body), or wherein both measuring electrodes are arranged at a distance from each other on a single armband/leg band each.
Regarding claim 12, Benke and AAPA teach the electrical installation according to claim 9. 
Benke and AAPA do not teach the electrical installation, wherein the electrical installation in case h) has one current measuring resistor electrically connected to the measuring electrodes, and/or in case i) has a current measuring resistor connected to the electrical conductors of the article of clothing, and in both cases has a voltage measuring device (Zeng, refer to [0012], The detector determines the voltage between the electrodes) configured to measure an electrical current drop at the current measuring resistor, and/or the current measuring device has a push-through converter configured to measure an electromagnetic field which in case h) is generated by a current flowing between the measuring electrodes, and in 
Song teaches an electrical installation (abstract, Distribution system), wherein the electrical installation in case h) has one current measuring resistor electrically connected to the measuring electrodes, and/or in case i) has a current measuring resistor connected to the electrical conductors of the article of clothing (refer to [0013], wearable device monitors bioelectric currents of an operator), and in both cases has a voltage measuring device configured to measure an electrical current drop at the current measuring resistor, and/or the current measuring device has a push-through converter configured to measure an electromagnetic field which in case h) is generated by a current flowing between the measuring electrodes, and in case i) is generated by a current flowing (refer to [0047], electric current flowing in the operator's body) through the electrical conductors of the article of clothing (refer to [0047], wearable device 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Benke and AAPA to include the wearable device of Song to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1) and Applicant Admitted Prior Art (hereinafter “AAPA”), and further in view of Rytky (US20090124881A1).
Regarding claim 14, Benke and AAPA teach the electrical installation according to claim 9. 
Benke and AAPA do not teach the electrical installation wherein one of the two measuring electrodes in cases g) and h) is connected to a ground potential, or a ground electrode is provided which is connected to a ground potential and which is configured to be attached to the human body, and/or in case i), the electrical conductors of the article of clothing are connected to a ground potential. 
Rytky teaches a protective electrode structure wherein one of the two measuring electrodes in cases g) and h) is connected to a ground potential, or a ground electrode is provided which is connected to a ground potential and which is configured to be attached to the human body, and/or in case i), the electrical conductors of the article of clothing are connected to a ground potential (refer to [0023], One of the skin electrodes 200, 202 may be coupled to a virtual ground of the user-specific performance monitor system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Benke and AAPA to include the electrodes of Rytky to provide the advantage of lowered interference intensity and improved performance of measuring devices, which results in better protection of a user from injury due to hazardous conditions in and around a switchgear cabinet.
Regarding claim 15, Benke, AAPA and Rytky teach the electrical installation according to claim 14, wherein the ground electrode is arranged on an armband or a leg band (Rytky, refer to [0029], at least one of the electrodes 200, 202 may be a fabric electrode which readily adapts to the skin surface) (It can be interpreted that the fabric could be an arm band or leg band, as fig.1 suggests a band structure).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benke (US20140043714A1) and Applicant Admitted Prior Art (hereinafter “AAPA”), and further in view of Zeng (US20050264427A1).
Regarding claim 16, Benke and AAPA teach the electrical installation according to claim 9.
Benke and AAPA do not teach the electrical installation wherein the measuring electrodes and/or the ground electrode are arranged inside an article of clothing.
Zeng teaches in a similar field of endeavor of electrical installation wherein the measuring electrodes and/or the ground electrode are arranged inside an article of clothing (Zeng, refer to [0064], conductive fabric cuffs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical installation of Benke and AAPA to include the voltage measuring device of Zeng to provide the advantage of protecting a user from injury due to hazardous conditions in and around a switchgear cabinet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/11/2021

	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839